Case: 21-50088     Document: 00516099691         Page: 1     Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 18, 2021
                                  No. 21-50088
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Raudel Salgado-Rodriguez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-303-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Raudel Salgado-Rodriguez appeals his conviction for conspiracy to
   transport illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(v)(I) and
   (B)(i). He contends that the district court abused its discretion by denying
   his request for a jury instruction on the defense of withdrawal from the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50088      Document: 00516099691          Page: 2    Date Filed: 11/18/2021




                                    No. 21-50088


   conspiracy. He asserts that his recorded interview supported a finding that
   he withdrew before his wife transported the aliens because he told her he did
   not want to be involved and she transported the aliens by herself as a result.
   According to Salgado-Rodriguez, the district court improperly weighed the
   credibility of that evidence by describing it as self-serving. He contends that
   the court was required instead to view the evidence in his favor and that the
   jury should have been allowed decide the question. The Government
   responds that withdrawal is not a defense to a Section 1324 conspiracy and,
   in the alternative, that Salgado-Rodriguez was not factually entitled to a
   withdrawal instruction. We review for abuse of discretion. See United States
   v. Branch, 91 F.3d 699, 711 (5th Cir. 1996).
          We agree with the Government’s alternative contention that,
   regardless of whether the defense was available, the district court did not
   abuse its discretion because the evidence did not support a finding that
   Salgado-Rodriguez withdrew from the conspiracy before any overt act was
   committed. See United States v. Salazar, 751 F.3d 326, 331 (5th Cir. 2014).
   Nor did it support a finding that he completely withdrew. See United States
   v. Hoffman, 901 F.3d 523, 545 (5th Cir. 2018). Accordingly, a reasonable jury
   could not have found that he was entitled to the defense, and the district court
   did not abuse its discretion in declining to issue the requested instruction.
   See United States v. Arellano-Banuelos, 927 F.3d 355, 364 (5th Cir. 2019).
          AFFIRMED.




                                          2